Exhibit 14.1 Petroleum Development Corporation Code Of Business Conduct And Ethics As Adopted April 27, 2004 This Code of Business Conduct and Ethics covers a wide range of business practices and procedures.It does not cover every issue that may arise, but it sets out basic principles to guide all directors, officers, and employees of the Company.All of our directors, officers, and employees must conduct themselves accordingly and seek to avoid even the appearance of improper behavior.The Code should also be provided to and followed by the Company’s agents and representatives, including consultants. If a law conflicts with a policy in this Code, you must comply with the law.If you have any questions about these conflicts, you should ask your supervisor or the Company’s Chief Financial Officer (CFO) how to handle the situation. Those who violate the standards in this Code will be subject to disciplinary action, up to and including termination of employment or other association with the Company.If you are in a situation which you believe may violate or lead to a violation of this Code, follow the guidelines described in Sections 13 and 14 of this Code. 1. Compliance with Laws, Rules, and Regulations Obeying the law, both in letter and in spirit, is the foundation on which this Company’s ethical standards are built.All directors, officers, and employees of the Company must respect and obey the laws and regulations of the cities, states, and countries in which we operate.Although not all directors, officers, or employees are expected to know the details of these laws and regulations, it is important to know enough to determine when to seek advice from supervisors, managers, or other appropriate personnel. 2. Conflicts of Interest A “conflict of interest” exists when the private interest of a director, officer, or employee interferes in any way with the interests of the Company.A conflict situation can arise when a director, officer, or employee takes actions or has interests that may make it difficult to perform his or her duties for the Company objectively and effectively.Conflicts of interest also arise when a director, officer, or employee, or a member of his or her family, receives improper personal benefits as a result of his or her position with the Company.Loans and guarantees by the Company may also create conflicts of interest, and certain loans to and guarantees of obligations of directors and executive officers are prohibited by federal securities laws. Conflicts of interest arise when a director, officer, or employee of the Company works simultaneously for a competitor, customer, or supplier.No director, officer, or employee may work for a competitor as a consultant or board member except as specifically approved in accordance with Section 12 of this Code.The best policy is to avoid any direct or indirect business connection with our customers, suppliers, or competitors, except on behalf of the Company.Conflicts of interest may not always be clear-cut, so if you have a question, you should consult with higher levels of management or the Company’s CFO.Any director, officer, or employee who becomes aware of a conflict or potential conflict should bring it to the attention of a supervisor, manager, or other appropriate personnel or consult the procedures described in Sections 13 and 14 of this Code. 3. Insider Trading Directors, officers, and employees who have access to or become aware of confidential information are not permitted to use or share that information for stock trading purposes or for any other purpose except the conduct of our business.All non-public information about the Company, as well as non-public information about our customers and suppliers, should be considered confidential information.To use non-public information for personal financial benefit or to “tip” others who might make an investment decision on the basis of this information is not only unethical but also illegal.To assist with compliance with laws against insider trading, the Company has adopted a specific policy governing trading in securities of the Company by the Company’s directors, officers, and employees.This policy has been distributed to every director, officer, and employee.If you have any questions, please consult with the Company’s CFO. 4. Corporate Opportunities Directors, officers, and employees are prohibited from taking for themselves personally, or diverting to other persons, opportunities that are discovered through the use of corporate property, information, or position without the consent of the Board of Directors.No director, officer, or employee may use corporate property, information, or position for personal gain, and no director, officer, or employee may compete with the Company directly or indirectly during his or her tenure with the Company.Directors, officers, and employees owe a duty to the Company to advance its legitimate interests when the opportunity to do so arises. 5. Confidentiality All directors, officers, and employees of the Company must maintain the confidentiality of confidential information entrusted to them by the Company, its customers or suppliers, or others, except when disclosure is authorized by the Board of Directors an Executive Officer of the Company, or required by laws or regulations.Confidential information includes all non-public information that might be of use to competitors, or harmful to the Company, its customers or suppliers, or others, if disclosed.It also includes information that customers or suppliers have entrusted to us.The obligation to preserve confidential information continues even after your employment or other association with the Company ends 6. Competition and Fair Dealing We seek to outperform our competition fairly and honestly.Stealing proprietary information, possessing trade secret information that was obtained without the owner’s consent, or inducing such disclosures by past or present directors, officers, or employees of other companies is prohibited.Each director, officer, and employee of the Company should endeavor to respect the rights of and deal fairly with the Company’s customers, suppliers, competitors, and 2 employees.No director, officer, or employee should take unfair advantage of anyone through manipulation, concealment, abuse of privileged information, misrepresentation of material facts, or any other intentional unfair-dealing practice. The purpose of business entertainment and gifts in a commercial setting is to create good will and sound working relationships, not to gain unfair advantage with customers.No gift or entertainment should ever be offered, given, provided, or accepted by any officer, director, employee, or other agent of the
